Citation Nr: 0331648	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-15 682	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1990 to January 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO.   



FINDING OF FACT

The service-connected irritable bowel syndrome is shown to be 
productive of a disability picture that more nearly 
approximates that of severe impairment manifested by 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected irritable bowel syndrome have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002);  38 C.F.R. 
§§ 4.7, 4.114 including Diagnostic Code 7319 (2003). 





REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Veterans Claims Assistance Act of 2000 (VCAA ) 

Initially, the Board notes that in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  

The regulations implementing the VCAA (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations provide in part 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
June 2002 Rating Decision; Statement of the Case (SOC) in 
September 2002; and a letter dated in January 2002, the RO 
has notified her of the evidence needed to substantiate her 
claim.  

In the June 2002 Rating Decision and September 2002 SOC, the 
RO provided the veteran with the regulatory principles 
relating to disability rating criteria and notified the 
veteran of the evidence it considered.  The RO also explained 
essentially what the evidence must show to justify an 
increased rating for the claimed disability.  

Further, in a January 2002 letter, the RO informed the 
veteran about the VCAA and the duties of VA under the Act.  

The RO notified the veteran of what the evidence must show to 
establish entitlement to a rating increase for a service-
connected disability, what information and evidence was 
needed from her, what she could do to help with her claim, 
and what specifically VA would do to assist her to obtain 
evidence for her claim.  As such, the RO has notified the 
veteran of what evidence she was responsible for obtaining 
and what evidence the VA would procure.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in the January 2002 letter sent to the 
veteran, the RO informed her that she had 60 days in which to 
furnish the requested information or evidence, but that any 
evidence submitted within one year from the date of the 
letter would also enable her to be paid from the date her 
claim was received (if she was determined to be entitled to 
increased benefits).   

While the veteran did not respond specifically to the January 
2002 letter with evidence or information, she did respond in 
July 2002 in her Notice of Disagreement (NOD) and in 
September 2002 on her VA Form 9, in which her responses were 
primarily directed at the perceived inconsistencies of the RO 
in evaluating her claim.  

On her VA Form 9, she further indicated her wish for her 
appeal to be forwarded to the Board without further delay for 
consideration.  

Moreover, the one-year period is now expired for submitting 
additional information or evidence in response to the January 
2002 VCAA letter, and there is no indication that the veteran 
has further information or evidence to submit.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  

As to its duty to assist, the RO made reasonable efforts to 
assist the veteran in obtaining evidence for her claim, to 
include requesting medical records to which the veteran 
referred (i.e., from VA and private medical providers).  

In that regard, the Board notes that the veteran identified 
treatment from two private medical providers (Doctors Care 
and Beaufort Hospital), two VA Medical Centers (VAMC) 
(Charleston, South Carolina VAMC and Fayetteville, South 
Carolina VAMC), and the Savannah, Georgia VA Outpatient 
Clinic.  The records were subsequently obtained from all of 
those sources.  

The RO also sought and obtained a VA examination in January 
2002 regarding the issue at hand.  Additionally, the RO 
provided the veteran with the opportunity for a hearing at 
the RO in July 2002, but she declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A (West 2002).  


B.  Legal Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

When evaluating a digestive disorder, a single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such evaluation.  38 C.F.R. § 4.114 
(2003).  

The veteran's service-connected irritable bowel syndrome is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319, for irritable colon syndrome.  

Under Diagnostic Code 7319, moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent rating.  Severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating.  

The veteran contends that her condition is more disabling 
than is reflected by the current 10 percent rating.

The veteran's service medical records show that she was 
treated several times while in service for diarrhea, 
constipation, gynecological disorders and gastrointestinal 
disorders.  In April 1996, at Beaufort Hospital, she was 
treated for an episode of diarrhea that lasted for an 
undetermined number of weeks.  In May 1996, she was again 
treated for "persistent diarrhea."  

On a VA examination in May 1997, veteran reported that she 
had been having diarrhea as far back as 1993 on a recurrent 
inflammatory basis.  Currently, she reported loose stools on 
a daily basis for which she was taking Amodium and Citrocel.  

The veteran also stated that she was having sharp 
intermittent abdominal pain on a daily basis.  The examiner 
noted that a recent gastrointestinal series in April 1997 was 
negative, and diagnosed the veteran with chronic diarrhea 
secondary to irritable bowel syndrome. 

In an August 1997 rating decision, the RO granted service 
connection and a 10 percent rating for irritable bowel 
syndrome.  In July 2001, the veteran submitted a claim, 
alleging that her condition had worsened.  

On a VA examination in January 2002, the veteran reported 
constant abdominal pain, 5 to 6 episodes of diarrhea a day 
lasting from 3 to 4 days, followed by periods of constipation 
lasting up to 8 days. She also reported that 3 or 4 times a 
month she experienced nausea and vomiting and noticed bright 
red blood coming from her rectum 2 to 3 times a week.  

From January 2001 through March 2002, the veteran was seen 
and treated several times at the VA outpatient clinic in 
Savannah, Georgia, for symptoms related to irritable bowel 
syndrome and other gynecological disorders.  

At this time, the veteran stated she was having 5-6 episodes 
of diarrhea a day for 3-4 days duration alternating with 
periods of constipation and constant abdominal pain and 
cramping that, in turn, caused fatigue and episodes of 
syncope.  A subsequent endoscopy and colonoscopy were both 
negative, and her diagnosis of irritable bowel syndrome was 
continued.  

The Board notes that the rating criteria for a 30 percent 
disability rating does not contemplate the frequency of 
episodes of diarrhea, but rather that it be characterized as 
severe, manifested by diarrhea or alternating diarrhea and 
constipation, along with constant abdominal distress.  The 
Board further notes that the veteran has reported, been 
treated repeatedly for, and currently takes daily medication 
for, diarrhea, constipation and abdominal pain. 

Of note to the Board at the outset is the long history of 
continuous treatment for the service-connected irritable 
bowel syndrome from while in service through 2002, at both VA 
facilities and through private providers. 

Also, the Board notes that the veteran's diarrhea, 
constipation and pain cause her to miss between 4 to 7 days 
of work per month as reported to the medical examiner in her 
January 2002 examination and submitted on her VA Form 9 dated 
in September 2002.  
 
In the Board's opinion, the veteran's 5 to 6 episodes of 
diarrhea a day, followed by long periods of constipation, 
more nearly approximates the criteria for severe irritable 
colon syndrome as listed in Code 7319 - i.e., alternating 
diarrhea and constipation.  

Also, the veteran has consistently reported to all her 
medical providers that she has sharp intermittent abdominal 
pain with cramping on a daily basis for which she takes daily 
medication.  This, the Board further opines, satisfies the 
rating criteria of "more or less constant abdominal 
distress" of Code 7319.  

Accordingly, based upon consideration of all the evidence of 
record, the Board finds that the service-connected irritable 
bowel syndrome warrants the assignment of a 30 percent 
disability rating, and is fully supported by and consistent 
with the medical evidence in the record.  



ORDER

An increased rating of 30 percent for the service-connected 
irritable bowel syndrome is granted, subject to the 
regulations controlling disbursement of VA monetary funds.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



